The opinion of the court was delivered by
Fort, J.
This writ brings up an order of the excise hoard of the city of Perth Amboy authorizing the transfer of a retail liquor license granted by that board from one place to another place.
The city of Perth Amboy is a city of the second class.
The grounds upon which the order of the excise board is sought to be set aside are twofold :
First. That there is no power in the board of excise to transfer a license from one place to another place, but only *57from one person to another person when that other person engages in the retail liquor business at the same place as that in which the person was engaged to whom tire license was granted at the time it was granted.
Second. That the place to which the license was transferred in this case was within two hundred feet of a church, and hence, under the statute, it was not lawful to license a place thus located.
It is a sufficient answer to the first ground alleged to refer to the statutes. By statute a transfer of a license from one person to another, or from one place to another, is lawful. The statutes, with regard to transfers in cities, which sustain the view here stated are as follows: Generally, as to cities, see Gen. Stat., p. 1815, § 153; as to cities of the second class, see Gen. Stat., p. 1823, § 195; as to cities of the third class, see Gen. Stat., p. 1819, § 168.
On the second ground we think that the license transferred in this case was, at the time it was transferred, transferred to a location within two hundred feet of a then existing church building, in which religious services were regularly conducted, within the statute.
On the grounds last stated the transfer in this case will be set aside.